Title: [Diary entry: 30 May 1785]
From: Washington, George
To: 

Monday 30th. Mercury at 62 in the Morning— at Noon and 69 at Night. But little Wind, and that Southwardly—warm—& pretty clear. The Gentlemen who came here to Dinner yesterday went away after Breakfast. I went to Alexandria to meet the Directors of the Potomack Co. Dined at Colo. Fitzgerald and returned in the Evening—after

the Directors had agreed to meet at Mount Vernon tomorrow at 10 Oclock. The flower of the Ivy is just getting pretty fully into Bloom & the trees which I transplanted from the Blind Pocoson & to which I could find no name were putting forth their blossoms—white, in small Clusters.